ON SUGGESTION OF ERROR.
In the trial court a verdict and judgment was rendered for the defendants therein, appellees here. In considering the record of the appeal, we came to the conclusion that the judgment was erroneous, and that, upon the record as it was made before the trial court, the plaintiffs there, appellants here, should have had a directed verdict on the issue of liability. We therefore ordered the judgment reversed and that the cause be remanded for a new trial. Appellants now suggest that we should *Page 749 
have entered judgment here in behalf of appellants on the issue of liability, and remanded only on the issue of the amount of the damages.
Ordinarily, when prejudicial error is found in a trial record, we reverse and remand the cause as to all its issues. Occasionally, however, we affirm as to liability and reverse only as to damages. This, in appropriate cases, is authorized both by rule of court and by statute. But we recall no case in tort, nor has counsel brought any such case to our attention, in which we have reversed as to liability and thereupon entered judgment here for the plaintiff on that issue. And while we are not holding that we have no such power as suggested, we do not think the case before us is so extremely exceptional as that we should exercise it in this instance, if such power exists.
Suggestion of error overruled.